DETAILED ACTION8
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 31 August 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Claim submission filed on 12 July 2022 has been entered.
 
Status
As directed by applicant, claim 1 is amended and no claims are cancelled or added.  Thus, claims 1-5 are still pending.  This is a Non- Final Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 5  /are rejected under 35 U.S.C. 103 as being obvious over Hisada ( U.S. Patent Application Publication 2015/ 0283648; in previously filed form PTO-892) in view of Ogura (U.S. Patent Application Publication 2014/ 0048518), and Yang (U.S. Patent Application Publication 20180043472) and Kobayashi (U.S. Patent Application Publication 2016/ 0061727).

Regarding claim 1, Hisada discloses a laser welding method for joining metal plates (Hisada, Abstract, workpieces, Fig. 1, W1 and W2), comprising the steps of:  5applying a laser beam along a first circular scanning locus (Hisada, ¶0064; “circular shape” fig. 1B) … to a surface of a plurality of metal plates superimposed on each other (Abstract, fig. 1, W1 on top of W2); melting the metal plates by scanning with the laser beam, along the first circular scanning locus (Hisada, Fig. 2A), so as to make a molten pool constituted of the molten metal (Hisada, ¶0066; “a melted section Y in which the workpieces in the weld region P are melted is formed”);…  
after the emission interval, applying the laser beam along a second circular scanning locus (Hisada, fig. 2B)…, wherein the second circular scanning locus is located circumferentially outside the first circular scanning locus and outside an outermost circumference of the joining region that was made by the hardened molten metal, wherein the second circular scanning locus that is scanning locus of the laser beam emitted for the final time is located circumferentially outside of at least the first circular scanning locus that is a scanning locus of the laser beam emitted before the final time (Hisada, figs. 2A-2C, with R1, R2, and R3, respectively, each subsequent concentric circle is circumferentially outside of the one before it)”;10
melting the metal plates by scanning, with the laser beam, along the second scanning locus (Hisada; ¶0068, “melts the workpieces in the vicinity of the periphery R2 of the weld region P); […;] and 
[after the stirring], temporally stopping the laser beam for the emission interval so as to increase the joining region made by the molten metal hardening (Hisada, Abstract, as noted above, to produce another circle ‘after a solidified section’, fig. 2C).

Hisada does not disclose applying a laser beam along a first circular scanning locus “a plurality of times“,  “stirring the molten pool by scanning with the laser beam” after the first circle, after the emission interval, applying the laser beam along the second circular scanning locus “a plurality of times,” , or “after scanning along the second circular scanning locus, stirring the molten pool by scanning with the laser beam” and then after the stirring, “temporarily stopping the laser beam for an emission interval, wherein the emission interval is a period of time that an output of the laser beam is zero until the molten metal hardens into a joining region on the metal plates”.
However, Ogura teaches “stirring the molten pool by scanning with the laser beam” (Ogura, ¶¶0048,0052, Fig. 4, after forming the melt pool, causing the pool to flow via stirring/scanning the laser by laser irradiation, fig. 5B, causing the melting and flow to fill in gaps.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Hisada with the teaching of Ogura, to have the laser not only melt the metals but to stir the metals in order to have the molten areas flow and fill in the gaps, in order to make a smooth weld nugget that most evenly extends the distance between both plates in order to create strong welding between the plates.
Regarding scanning around each of the loci “a plurality of times”, Kobayashi teaches such scanning (Kobayashi ¶0011, “the radiation portion may radiate the welding laser beam several times along the same welding locus or may radiate the inspection laser beam several times along the same scanning locus”).  The advantage would be in order to insure that the parts are melted together and that a weld pool develops and sufficiently melts/mixes the metal so that a properly mixed nugget can solidify and weld the pieces strongly together.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Hisada in view of Ogura, to add the teaching of Kobayashi, to have several or a plurality of laser scannings around a locus in order to create the molten pool, to those of Hisada, that has only moving around each locus once, in order to make sure that the parts are melted together and that a weld pool develops and sufficiently melts/mixes the metal so that a properly mixed nugget can solidify and weld the pieces strongly together.
Regarding “temporarily stopping the laser beam for an emission interval, wherein the emission interval is a period of time that an output of the laser beam is zero until the molten metal hardens into a joining region on the metal plates, Yang teaches “Upon continued advancement and/or halting transmission of the laser beam 24, the molten workpiece material produced by the gyration and optional advancement of the laser beam 24 cools and solidifies into resolidified composite workpiece material 130. And, depending on exactly how the laser beam 24 is maneuvered, the molten metal weld pool 66 may solidify into a defined trail of resolidified composite workpiece material 130, or it may merge and grow into a larger melt puddle that solidifies into a consolidated nugget of resolidified composite workpiece material” (Yang, ¶0069).  That is, upon the stopping/halting of the laser, the composite cools and hardens, and by going in concentric circles, can create a larger resolidified nugget.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, to modify Hisada in view of Ogura, to be sure to have the halting process of Yang to resolidify the melt pool, in order to solidify a section, “after a solidified section…is formed” (Hisada, abstract), and the turning off the power and letting the melt pool cool would create solidification in a conventional way achieving predictable results, and thus making a stronger bond between the welded metal pieces.

Regarding claim 2, Hisada in view of Ogura,  Yang and Kobayashi teaches all the limitations of claim 1, as above, and further discloses a laser welding method wherein the first circular scanning locus and the circular second scanning locus are concentric circles 20centered at a central part of the joining region (Hisada, fig. 2(A-C), concentric circles R1-R3). 
Regarding claim 3, Hisada in view of Ogura,  Yang and Kobayashi teaches all the limitations of claim 1, as above, but does not teach, in this embodiment, a laser welding method wherein, an output of the laser beam that is applied to the first circular scanning locus in the joining region is set larger than an output of the laser beam that is applied to any of the first circular scanning locus in the joining region is set larger than an output of the laser beam that is applied to any other circular scanning loci. However, in another embodiment, specifically doing spiral scanning (fig. 5), a laser beam can be scanned sequentially by tilting a mirror (Hisada, ¶0043), which would diffuse the laser spot as it traveled farther from the focus.  While this does not change the power, Yang does teach changing the power based on concentric circles or helical paths, based on where the focal spot is, to adjust for terrain or beam spot size (Yang, ¶0017)   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify the teaching of Hisada in view of Ogura with Yang, to adjust the power of the laser doing concentric or helical circles, in order to adjust for terrain or beam spot size (Yang, ¶0017) and keep scanning over the area constant and even.

Regarding claim 4, Hisada in view of Ogura,  Yang and Kobayashi teaches all the limitations of claim 1, as above, but does not teach, in this embodiment, a laser welding method 34wherein, a length of the emission internal is set longer after scanning along the second circular scanning locus than after scanning along the first circular scanning locus5.  However, in another embodiment, specifically doing spiral scanning (fig. 5), a laser beam can be scanned sequentially by tilting a mirror (¶0043), which would diffuse the laser spot as it traveled farther from the focus.  While this does not change the power, Yang does teach changing the power based on concentric circles or helical paths, based on where the focal spot is, to adjust for terrain or beam spot size (Yang, ¶0017)   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify the teaching of Aoki with Yang, to adjust the power of the laser doing concentric or helical circles, in order to adjust for terrain or beam spot size (Yang, ¶0017) and keep scanning over the area constant and even.

Regarding claim 5, Hisada in view of Ogura,  Yang and Kobayashi teaches all the limitations of claim 1, as above, but does not further teach a laser welding method wherein a length of the emission interval is set longer after scanning along the second circular scanning locus than after scanning along the first circular scanning locus.  However, this would be obvious to try to one having ordinary skill in the art at the time of the filing as there are only a limited amount of options (either a shorter time interval, an equal time interval, or a longer time interval) and the further out the outer circle is from the inner circle the more area is melted, so it would potentially take longer for the larger area to cool down enough to be solidified, as the Abstract allows for, that time period would be long enough so that further processing would only occur “after a solidified section in which the melted section is solidified is formed”.


Response to Arguments
Applicant’s arguments filed 12 July 2022 with respect to claim(s) 1-5 have been considered but are not persuasive.   
As noted in the Advisory Action dated 16 August 2022, the claims filed 12 July 2022 did overcome the art of record, but were still not found allowable.  All the limitations were given weight, so the “applying a laser beam …a plurality of times” and the “stirring” steps were all given weight and were all rejected over art, despite the similarity of their laser applications.  As well, while Hisada indicated some stopping between the applications of the laser between each scanning loci, causing some solidifying, a reference was added to the grounds of rejection to specifically note this benefit and contribution.  Lastly, applicant specifically argues on pp. 7 and 8 that the references do not disclose “the second circular scanning locus that is a scanning locus of the laser beam emitted for a final time is located circumferentially outside of at least the first circular scanning locus that is a scanning locus of the laser beam emitted before the final time”, and then applicants points to paragraphs in Hisada (¶0069 and ¶0076) that describe the “the second laser beam L2 circles around the center C from an irradiation start position that is deviated from the center C of the melted section Y toward the center C” meaning that the second laser beam is moving inward, apparently the opposite direction to what is required by the claim limitations (that the laser circles around the center need to get progressively larger).  However, Examiner tried to specify that the focus here is only on the portion of the laser process depicted in Figs. 2A-2C, and that each of R1, R2 and R3, respectively, depict a circular scanning locus that would read on the claimed first/second circular scanning locus.  These elements have been but in the rejections above to help clarify.  Thus, Hisada’s  final application of L1 (before that of L2) around the outermost circular scanning locus reads on, “the scanning locus of the laser beam emitted for a final time is located circumferentially outside etc.” as claimed at the end of claim 1.


Please contact Examiner regarding any questions or concerns

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.  The new limitations were rejected with new art (Kobayashi)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE H SAMUELS/Examiner, Art Unit 3761     

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761